[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              MAY 8, 2006
                               No. 05-15859                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                       D. C. Docket No. 05-00071-CR-4

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

NATDANAI POLCHANTARA,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                (May 8, 2006)

Before DUBINA, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Natdanai Polchantara appeals his 33-month sentence, which was imposed

after he pled guilty to receipt of child pornography, in violation of 18 U.S.C.
§ 2252A(a)(2)(A). On appeal, Polchantara argues that (1) the magistrate judge

erred by failing to appoint an interpreter pursuant to the Court Interpreter’s Act, 28

U.S.C. § 1827(d)(1)(A), and (2) his sentence violated United States v. Booker, 543

U.S. 220 (2005), because the district court enhanced his sentence based on a prior

arrest and considered the United States Sentencing Guidelines to be mandatory.1

After thorough review of the record and careful consideration of the parties’ briefs,

we dismiss in part and affirm in part.

       The parties are familiar with the facts and we only summarize those

necessary to our analysis. On April 8, 2005, Polchantara was indicted for receipt

of 600 or more images of child pornography, in violation of 18 U.S.C.

§ 2252A(a)(2)(A) (Count 1), and possession of child pornography, in violation of

18 U.S.C. § 2252A(a)(5)(B) (Count 2). He pled guilty to Count 1 pursuant to a

written plea agreement and proceeded to sentencing.2

       1
            Polchantara also asserts various claims for ineffective assistance of trial counsel.
Generally, we will not review a claim of ineffective assistance of counsel raised on direct appeal
when the district court did not entertain the claim or develop a factual record. United States v.
Bender, 290 F.3d 1279, 1284 (11th Cir. 2002); see also Massaro v. United States, 538 U.S. 500, 504,
(2003) (“[I]n most cases a motion brought under [28 U.S.C.] § 2255 is preferable to direct appeal
for deciding claims of ineffective assistance.”). Because Polchantara’s claims were never raised in
the district court, the facts underlying Polchantara’s ineffective-assistance claims have not been
sufficiently developed so as to enable us to reach the merits of Polchantara’s claims -- that is, to
consider whether counsel was truly ineffective or used sound trial strategy. Thus, we decline to
consider this claim on direct appeal, without prejudice to Polchantara’s ability to raise them later
in a § 2255 motion. See Bender, 290 F.3d at 1284.
       2
       Polchantara did not appeal to the district court from the magistrate judge’s order denying
appointment of an interpreter. Because we lack jurisdiction to review a magistrate judge’s order

                                                 2
       According to the presentence investigation report (“PSI”), Polchantara, a

native of Thailand, moved to the United States in 1992 and earned a bachelor of

arts degree in graphic design in 2001. Polchantara was attempting to obtain a

graduate degree in graphic design when the instant offense was discovered in 2004.

A multi-agency investigation into Regpay, a third-party billing and credit-card-

aggregating company, revealed a number of individuals, including Polchantara,

who paid to access child pornography websites.                     A search of Polchantara’s

apartment yielded 252 movie files that held child pornography and 2,149 separate

images of child pornography.

       The PSI recommended a base offense level of 17, pursuant to U.S.S.G.

§ 2G2.2(a), and the following adjustments: (1) two levels were added, pursuant to

§ 2G2.2(b)(1), since the material involved a prepubescent minor or a minor who

had not attained the age of 12 years; (2) four levels were added, pursuant to

§ 2G2.2(b)(3), because the offense involved material that portrayed sadistic or

masochistic conduct or other depictions of violence; and (3) three levels were

deducted, pursuant to U.S.S.G. § 3E1.1(a) and (b), for acceptance of responsibility.

With an adjusted offense level of 20 and a criminal history category I, Polchantara

faced a sentencing range of 33 to 41 months’ imprisonment.


where the defendant failed to appeal the order to the district court, United States v. Brown, 342 F.3d
1245, 1246 (11th Cir. 2003), we must dismiss the appeal as to that order.

                                                  3
       At the sentencing hearing on October 12, 2005, Polchantara asserted the

following mitigating circumstances: (1) his mother’s poor health, which included a

nervous breakdown and heart and kidney problems; (2) his desire to return to

Thailand and “to straighten out [his] life”; and (3) his remorse. The district court

also considered a letter from Polchantara’s father and the arguments of counsel.

The district court inquired about how Polchantara could have been admitted to the

United States in 1992 and remain in the country for over ten years on a student

visa. The district judge noted that Polchantara was arrested in 1993 for a previous

child pornography charge,3 but clarified, speaking to Polchantara, that:

       [the arrest was] going to have nothing to do with the sentence you will
       get today, okay? But it’s obvious to me in my opinion from reading
       the PSI and looking at your history that you took full advantage of our
       leniency; that you took full advantage of being admitted into the
       United States on a student visa and being a part-time student, and not
       going ahead and getting your education and then having the benefit of
       that education, and going back to help your parents, then, with that
       education, or whatever. That is not going to have anything to do with
       your sentence today, but it’s clear to me, I mean, that since 1992 until
       now, if you can’t get your degree, then I don’t know when you’re
       going to get it.

The district court then stated that “[t]he [c]ourt finds no reason to depart from the

sentence called for by application of the advisory guidelines inasmuch as the facts




       3
         The district court described the arrest as “possession of pornography,” but the PSI lists it
as an arrest for sexual exploitation of children.

                                                 4
as found are the kind contemplated by the Sentencing Commission,” and imposed

a sentence at the lowest end of the advisory range -- 33 months’ imprisonment.

      On appeal, Polchantara asserts Booker error because “the district court used

[his] prior arrest as an enhancement and considered the United States Sentencing

Guidelines to be mandatory rather than advisory.” App’t Brief at 19-20. Because

Polchantara failed to assert these arguments in the district court, we will review

them for plain error only. United States v. Rodriguez, 398 F.3d 1291, 1298 (11th

Cir.), cert. denied, 125 S. Ct. 2935 (2005). An appellate court may not correct an

error the defendant failed to raise in the district court unless there is “(1) error, (2)

that is plain, and (3) that affects substantial rights.” Id. (quotation omitted). “If all

three conditions are met, an appellate court may then exercise its discretion to

notice a forfeited error, but only if (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Id. (quotation omitted).

      In Booker, the Supreme Court held that the mandatory nature of the

Sentencing Guidelines rendered them incompatible with the Sixth Amendment’s

guarantee to the right to a jury trial, and, as a remedy, excised the portion of the

Guidelines mandating that district court’s impose a sentence within the applicable

Guidelines range. 543 U.S. at 258-59. The Supreme Court noted, however, that

courts must continue to consult the Guidelines, together with the factors listed in



                                           5
18 U.S.C. § 3553(a), which include, inter alia, the nature and circumstances of the

offense, the history and characteristics of the defendant, the need for adequate

deterrence, protection of the public, the pertinent Sentencing Commission policy

statements, and the need to avoid unwarranted sentencing disparities. See id.; 18

U.S.C. § 3553(a). Under the remaining provisions of § 3742, courts of appeals

must review sentences for “unreasonable[ness].” Booker, 543 U.S. at 259-60.

      We have explained that there are two types of Booker error: (1)

constitutional error under the Sixth          Amendment based      upon    sentencing

enhancements neither admitted by the defendant nor submitted to a jury and proven

beyond a reasonable doubt; and (2) statutory, or non-constitutional, error based

upon sentencing under a mandatory Guidelines system. See United States v.

Shelton, 400 F.3d 1325, 1330-31 (11th Cir. 2005). There is no Booker error -- of a

constitutional or statutory nature -- based solely on the application of extra-verdict

enhancements.     Rodriguez, 398 F.3d at 1300-01; see also United States v.

Caldwell, 431 F.3d 795, 798 n.5 (11th Cir. 2005) (noting that no Booker error

occurred because the district court sentenced appellant under advisory Guidelines

and without any extra-verdict enhancements), cert. denied, (U.S. Apr. 3, 2006)

(No. 05-9494).    Nor is there Booker error where the district court accurately




                                          6
calculates the advisory Guideline range and considers the § 3553(a) factors.

United States v. Scott, 426 F.3d 1324, 1329-30 (11th Cir. 2005).

       Here, there was no Booker error because the district court clearly indicated

that it was aware that the Guidelines were advisory. See Rodriguez, 398 F.3d at

1300-01; Caldwell, 431 F.3d at 798 n.5. Moreover, the district court sentenced

Polchantara to the lowest end of the Guidelines range. Cf. United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005) (observing that although a sentence within the

advisory Guidelines range is not per se reasonable, we ordinarily expect such a

sentence to be reasonable).4 On this record, we can find no error, let alone plain

error, based on Booker and conclude that a low-end 33-month sentence was

reasonable.

       DISMISSED IN PART AND AFFIRMED IN PART.




       4
          We can find nothing in the record to support Polchantara’s position that the district cout
enhanced his sentence for a prior arrest. Indeed, although the district court mentioned the prior
arrest, it twice expressly assured Polchantara that his immigration status would not affect his
sentence.

                                                 7